OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs (90 AD2d 955).
After commencing deliberations in this personal injury action, the jury returned to the courtroom and announced a verdict of “five hundred thousand dollars for personal suffering, disability and future medical expenses for Jerome (the infant plaintiff) and negligence on behalf of the defendants of three hundred fifty thousand dollars”. It also reported a verdict for the infant’s father on the derivative cause of action. Defense counsel objected to entry of the verdict, claiming that the infant’s verdict was “inconsistent” and excessive, that the jury’s confusion could not be *700corrected without a complete recharge, and that the prejudice to defendants was incurable. Plaintiffs’ counsel, agreeing that only one verdict could be returned for the infant plaintiff, requested that the court give the jury supplemental instructions and direct it to reconsider its decision. Over defense counsels’ objection, the court ruled that it would do so. After the court instructed the jury, counsel once again objected generally and without requesting any additional or clarifying instruction.
In view of counsels’ failure to preserve their objections to the procedure adopted by the court and to its supplemental instructions by appropriate exceptions or requests, no legal error is presented. The jury’s subsequent verdict of $850,000 was properly received and judgment entered thereon.
We have considered defendants’ other points and to the extent they have been preserved for our review, we find them without merit.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Order affirmed, with costs, in a memorandum.